Citation Nr: 1814694	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-30 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to VA compensation under the provisions of 38 U.S.C. §1151 for a permanent aggravation of a left eye disability.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to February 1975 and from December 1983 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) in Waco, Texas. 

The Board notes that this issue on appeal is not to be confused with a prior unappealed June 1986 final rating decision, which denied service connection for a left eye disability.  The issue currently on appeal relates to the Veteran's claim of current aggravation of the left eye disability due to medical negligence by VA. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving any reasonable doubt in the Veteran's favor, he incurred additional disability of an existing left eye disability due to lack of treatment by the VA. 

2.  The Veteran's current back disability diagnosed many years after service did not have its onset during service and is not otherwise related to service; arthritis of the back did not manifest to a compensable degree in the year following separation from service.


CONCLUSIONS OF LAW

1.  The criteria to establish compensation under the provisions of 38 U.S.C. § 1151 for a left eye disability, as a result of VA lack of medical treatment have been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).
2.  The criteria to establish service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist


The Board notes that the Veteran indicated that he received treatment at the VA from 1985 to present.  While most of the records are associated with the claims file, a VA memorandum dated in October 2012 notes that treatment records from 1985, 1986, 1987, and 1993 were not available after VA confirmed that no records were found for these years.  Further efforts to obtain these records would therefore be futile.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to any other specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Entitlement to Compensation under Section 1151 - Applicable Laws and Regulation 

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2017).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2017).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).


Entitlement to Compensation under Section 1151 - Analysis 

The Veteran asserts that the current severity of his left eye disability resulted from VA's lack of timely treatment of the condition.

Turning to the evidence, VA treatment records dated from 1999 to 2004 show repeated failure to keep appointments with the eye clinic.  During one appointment he reported to in October 1999, it was noted that he was not prescribed any eye medication, and his vision was 20/200 and 10/225.  Treatment notes dated in December 2006 show that the Veteran was followed up for glaucoma check, and reported using his eye drops as directed. 
VA treatment notes dated in April 2009 indicate that the Veteran did not have any eye appointments since 2006.  He denied any vision changes, but reported occasional itching, and sometimes felt as if his left eye has pressure in it.  The impression was severe glaucoma and mild cataracts.   

VA ophthalmology history and physical dated in September 2009 show diagnosis of central retinal vein occlusion in the left eye (unable to dilate), with a recommendation to follow up in a year.  Additional progress notes later in September 2009 indicate that the Veteran presented for a fee-based right eye trabeculoplasty procedure.  He denied any previous eye symptoms but reported diagnosis of glaucoma approximately 10 years earlier.  The chief concern was eye pressure and progression of eye damage despite maximum medical treatment.  The ophthalmologist noted advanced glaucoma, worse in the left eye, which was not controlled with medications.  It was further noted that he lost significant vision and needs evaluation by glaucoma specialist for "possible old central vein occlusion left eye."  

VA treatment notes dated in November 2009 indicate that the Veteran is followed by his private physician at Scott & White (S&W) for glaucoma, but refused to see Dr. H, and instead will follow up by the staff ophthalmologist at the VA.  Lids were normal, conjunctiva was quiet, 1+ hyperemia in both eyes bleb superior, cornea was clear, iris had no rubeosis, and left eye had mild nuclear sclerotic.  The ophthalmologist indicated that the Veteran was under the impression that he was supposed to undergo a procedure during this visit, but it was unclear what he was told by his private physician at S&W.  It was further noted that plan was discussed, the Veteran was educated on findings, and all questions were answered.  The Veteran verbalized understanding that he will call or return if he has any additional problems.  Eye medication list was reviewed and reconciled.   

By a letter dated in October 2010 and authored by the Chairman Ophthalmology and Surgery, Division of Glaucoma Director, and Professor in the Department of Surgery at the Texas A&M University, it was noted that this specialist met the Veteran in August 2009, when he was seen as a consult by a VA physician for glaucoma evaluation.  His visual acuity at the time was 20/25 in the right eye and 2/200 in the left eye.  His intraocular pressure was 15, bilaterally.  Upon examination, there was evidence of advanced open angle glaucoma, bilaterally.  It was also found that he had a central retinal vein occlusion in the left eye, which developed since his last VA appointment, and he was scheduled to have glaucoma surgery in his right eye.  The specialist further stated that a phone call was made to inform the VA treating physician of the central vein occlusion in the left eye.  In response, the referring VA physician indicated that since the other doctor was on the faculty at the VA, it was possible to have the Veteran's central vein occlusion treated at the VA, and that the appointment will be arranged.  The Veteran then had a consultation with the VA physician on September 1, 2009.  The specialist further stated that the Veteran related a conversation between himself and the VA doctor, indicating that the VA doctor was irritated that he had not received a personal telephone call from the specialist requesting the consult.  The specialist further stated that the VA doctor did not examine the Veteran and dismissed him to follow-up again with the specialist for his glaucoma in the right eye and scheduled him to see another VA doctor a year later.  

The specialist noted that unfortunately, the Veteran's vein occlusion was never treated by a retinal specialist and in early September 2010 (during an appointment with the specialist on September 10, 2010), he developed severe pain in the left eye with a marked decrease in his vision, with visual acuity of 20/20-2 on the right and bare light perception on the left.  His intraocular pressure was 17 on the right and 55 on the left.  During this visit, he was found to have severe end stage neo-vascular glaucoma in the left eye, secondary to his central retinal vein occlusion.  The specialist noted that subsequently, the Veteran's insurance allowed him to have this condition treated by S&W, where he underwent intra ocular Avastin injection, and later the specialist conducted a diode transcleral cyclophotocoagulation procedure in the left eye.  Thereafter, he had another retinal photocoagulation by S&W.  In October 2010, the specialist saw the Veteran again, where his vision was light perception in the left eye with intraocular pressure of 18.  He was pain free, but had regression of some of the intra ocular neovascularization and resolution of his previously documented vitreous hemorrhage.  

VA appointment notes attached to the above specialist letter indicate that on September 2, 2009 the Veteran was treated at the VA eye clinic, and was send to S&W for a consult and subsequent surgery.  At that time the S&W doctor indicated that he needed to go back to the VA to have something done about the "blood clot," but when the Veteran arrived at his appointment, he reported that the VA doctor was "mad" at the S&W doctors and "took it out" on him, and did not address his blood clot.  The Veteran further stated that he "doesn't want him doing anything to me."  Additional appointment notes on September 15, 2009, indicate that review of appointments show that there was no procedure scheduled at the VA, and upon speaking with the doctor, it was noted that there was no need for any procedure prior to his surgery at S&W (for the right eye).  The Veteran insisted that he had multiple appointments at the eye clinic prior to the surgery, and reiterated that "he did not want anything to do with [the VA doctor]."  Additional appointment notes dated November 13, 2009, indicate that the Veteran again complained that he did not receive treatment for his left eye.  It further stated that subsequent to his right eye surgery, he was expecting further treatment on his left eye, but refused to see the VA doctor, because "he continues to not like him and not trust him."  The note further states that upon speaking with the VA eye clinic, it was confirmed that VA will not fee base the Veteran to S&W for retinal issues in his left eye, since the VA have a retinal specialist on staff.  They attempted to convince the Veteran to see the VA doctor, but he resisted the idea.  

By a letter dated in September 2011, the Veteran indicated that he would like VA to reconsider his left eye claim, which was "permanently and completely blinded."  The Veteran indicated that there was negligence, because the physician at the VA hospital in Temple, Texas did not treat him well.  He stated that the physician became upset, because he was not "called by the physician referring me for treatment," and said "the government pays these doctors a lot of money to see about veterans, and you would think they could provide the courtesy of a phone call."  The Veteran further stated that the referring doctor treated both his eyes, but could not continue treatment in the left eye, until "the VA did their part in removing the blood clot and the blood that was in the retina" of the left eye.  The Veteran further noted that the VA physician refused to evaluate him because he did not get the courtesy call, and as a result he was not able to return to the referring physician, and lost vision in his left eye.  

In his June 2013 notice of disagreement, the Veteran stated that if the VA doctor would have removed the blood clot and the blood from the retina of his left eye, he would have been able to still see from his left eye. 

VA diabetic consultation dated in June 2013 indicate that it appeared the Veteran had glaucoma, which likely already resulted in vision loss, and this condition needed to be treated as soon as possible to prevent further permanent vision loss. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether VA's negligence caused the Veteran's additional disability, specifically his marked decrease in vision in the left eye.  Notably, while the VA Report of Contact regarding the various eye clinic appointments note that the Veteran refused to be seen by a specific VA physician, that same physician admitted that the Veteran in November 2009 expected to go through a procedure on his left eye, but it was not clear what he was promised by the specialist at S&W.  Here, the Board finds that the specialist stated the VA doctor in question was personally contacted regarding the left eye issue and the required treatment and stated that the procedure would be arranged.  

The Board finds that regardless of whether the Veteran had a scheduled appointment or not, the VA doctor specifically noted in September 2009 that the diagnosis of central retinal vein occlusion in the left eye, which the evidence shows indisputably caused the later marked decreased vision, scheduled the Veteran for a consultation a year later instead of treating it.  The specialist who spoke to the VA doctor and later treated the Veteran after the condition worsened clearly related this delay to the later decreased vision. 

Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that the aggravation of his left eye disability was unfortunately a result of VA's lack of treatment despite being on notice of this condition.  Therefore, the appeal is granted.  
Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with degenerative spondylosis of the lumbar spine, which is considered a form of arthritis and thus is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As such, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




Low Back Disability - Analysis

The Veteran asserts that he injured his back after a fall off a C-130 during service.  He later asserted that he sustained an additional fall in off an M-35.  He attributes these events to his current back disability.

After a review of all evidence of record, both lay and medical, the weight of the evidence is against a finding that the currently diagnosed back disability had its onset in service or is otherwise causally or etiologically related to service.  

There is evidence of a current back disability.  The Veteran's medical evidence shows current diagnoses of mild degenerative disc disease and spondylosis of the low back as well as a back strain.  

During his May 1971 service induction examination, the Veteran denied back trouble of any kind.  On Reports of Medical History dated in October 1974 and August 1980, the Veteran denied recurrent back pain and denied taking any medications.  None of the Veteran's STRs reflect any complaints, treatment, or diagnoses referable to the low back.  However, the Veteran is competent to report that he fell during service and sustained pain in his back. 

The Veteran's post-service VA treatment records show active problem of a low back pain since March 2001.  

In support of his claim, the Veteran submitted an October 2012 letter from his ex-spouse whom he was dating at the time of his reported in-service injury.  The ex-spouse stated that the Veteran told her he fell off a plane while painting, and complained of having some pain and soreness while coming back and forth to visit her and his family in 1972.  

VA radiology report dated in May 2010 indicated that the Veteran had a magnetic resonance image (MRI) for his lumbar spine due to "acute over chronic low back pain, to rule out disc prolapse."  The MRI revealed evidence of L4-L5 and L5-S1 discs that were partially desiccated, mild circumferential disc bulge from L3-L4 through L5-S1 levels, and compromise of bilateral neural foramina.  This MRI report was later interpreted to show mild degenerative disc disease. 

Nonetheless, symptoms of arthritis of the back were neither chronic in service nor continuous since service separation and did not manifest to a compensable degree within one year of service separation.  As noted above, the two documented incidents of back pain were not related to his reported falls and he continuously denied recurrent back problems or back pain during service and upon separation from service.  Moreover, while the Veteran indicated during a hearing in front of a decision review officer (DRO) that he did not sustain any post-service injuries, he reported that when he started his job as a housekeeper, he was required to move heavy furniture, which caused his back to hurt.  In this regard, the Board notes that the first documented complaint of a back problem was not until 2001 (per his VA records), over 15 years after discharge from service.  Moreover, arthritis of the spine is not shown on record until May 2010, approximately 25 years after service discharge.  While the Board acknowledges the Veteran's ex-spouse and own competent reports of an inservice back injury and continuous pain since service, as will be discussed in further detail below, such reports are internally inconsistent with the record and the Veteran's later assertions.  As such, the Board finds that service connection on a presumptive basis based on chronicity or continuing symptoms since service is not warranted. 

Additionally, there is no competent evidence of a nexus between the current back disability and service.

The Veteran underwent a VA examination in August 2012, in which he reported chronic low back pain that is related to in-service injury where he fell off a C130 that he was painting in approximately 1972-1973.  He further stated that he was treated by a medical professional with pills, but did not recall any specific diagnosis.  He further stated that the pain was chronic since then.  Post-service, including at the time of the examination, the Veteran was employed by VA in housekeeping, and stated that he had to move heavy furniture and trash, which continued to strain his back.  The Veteran reported back in the low back that was mainly aggravated with heavy and awkward lifting.  Upon review of the March 2010 MRI, the examiner confirmed that there was degenerative disc disease.  The examiner noted that the claims file was not available for a review, so it was not possible to confirm whether he had any in-service injury or other back diagnoses, but rendered a diagnosis of a low back strain.  The examiner indicated that nexus opinion could not be provided, since the claims file was not available for review. 

In May 2013, the RO obtained an addendum medical opinion, where the VA examiner indicated that the Veteran's claims file was reviewed.  The examiner noted that the Veteran's STRs from December 1981 show treatment for low back and chest pain that was attributed to generalized musculoskeletal pain with no specific diagnosis.  The Veteran was again treated in June 1984, when he was seen for headache, backache, muscle ache, and loose bowel movements, again without a specific diagnosis.  There were no additional treatment notes for a low back pain in-service, and the Veteran denied back pain during his exit examination.  There was no documentation of the Veteran's reported fall in-service.  The examiner opined that the Veteran's current back condition was more likely related to aging and lifestyle, and not to his isolated, acute, and non-recurrent complaints of back pain (along with other symptoms), which were documented in his STRs.  The Board finds that this addendum opinion is adequate and probative as it included a review of the Veteran's claims file and considered his lay assertions regarding the incidents leading to his current diagnosis. 

In his June 2013 notice of disagreement, the Veteran indicated that he did fall off a C-130 aircraft and hurt his back at the Dyess Air Force Base in 1972, and was only given pain pills.  He stated that he had chronic pain that became worse as he got older.  He additionally submitted a statement which indicated that he was part of the maintenance squadron for corrosion control.  He stated that during a very windy day, his supervisor A.B. gave him a work order for one of the Hercules air crafts.  The work required him to go on top of the aircraft to perform the work.  When he questioned the wind condition, his supervisor gave him a direct order and threatened him with military reprimand if he did not complete the work order.  Upon getting on the top of the aircraft, within minutes he "was blown off" and landed on his back.  He stated that his body was shaking uncontrollably, and he was taken from the flight line to the barracks in a transport van.  Lastly, he noted that he was told to rest, and once his back hurt the following day, he was given aspirin.  

The Veteran submitted a private MRI dated in June 2013, which noted right paracentral disc extrusion at L5-S1 which contacts, displaces, and compresses the descending right S1 nerve root in the lateral recess.  There was also a left foraminal disc protrusion at this level that did not involve the exiting left L5 nerve root.  Lastly the MRI showed mild degenerative spondylosis at L3-L4 and L4-L5.  X-rays showed no fracture or subluxation in the lower lumbar spine.  The chiropractor indicated that it was determined that further study of the Veteran's medical history will need to be done prior to coming to a final conclusion as to whether or not his history has contributed to the present condition.  The Veteran noted that he did not experience prior symptoms similar to his current complaints of dull aching pain that radiates down to his legs, and was symptom free at the time of the aforementioned accident."  The report does not reveal any indication of the Veteran's in-service fall.  The chiropractor then noted that it was clear from a standpoint of medical certainty, that his "current condition did result from the type of injury/onset described in this report."  However, the chiropractor noted under accident onset description "low back pain, right side hip pain going down into the leg, and foot.  Consistent pain with standing and sitting."  

During an August 2013 VA diabetic consult, the Veteran reported that he did not have a curved spine when he went into the military, and after being followed by an outside chiropractor, he does not have any back pain. 

In May 2015, the Veteran testified at a hearing in front of a decision review officer (DRO) that back in 1970 or 1971, his supervisor A.B., requested that he complete a work order on top of a C-130, and after refusing to do the job because it was too windy, he was threatened and had no choice but to comply.  Immediately after he climbed up, he was blown down, and was laying in shock, and was taken to the barracks and put in bed for rest.  He further testified that he went to the doctor the next morning and received some pills for the pain.  He noted that since that incident, every time he complained of back pain, he was given pain killers to treat it.  He stated that he was just told he had "chronic back pain."  The Veteran identified an additional fall in service, where he fell off an M-35 after it hit a bump.  He stated that after this incident he was given pain killers again, first Ibuprofen 600mg, then 800mg, and later Naproxen, Hydrocodone, and Aspirin added to it.  He stated that his back continued working post-service at his job as a housekeeper.  He further testified that he did not have any post-service accidents, but noted that when he started to work as a housekeeper, he was required to move heavy furniture, which caused his back to hurt.  He then noted that the nurse during his chiropractic consult told him that his back looks like an "S" and needs to be straightened, which was likely a result of a fall. 

Initially, the Board finds that the Veteran's lay assertions are internally inconsistent.  For example, he first reported he sustained an injury in 1972 or 1973, but later indicated that it was in 1970 or 1971.  Furthermore, while indicating that he sustained no post-service injuries, he admitted that moving heavy furniture during his work as a housekeeper caused his back to hurt.  Moreover, while he received treatment at the VA beginning in 1985, the records are silent to any complaints of back pain or treatment until 2010, with a notation that back pain began in 2001.  

The Veteran's private medical records do not establish a nexus between the current low back disability and service.  As noted above, while the private chiropractor noted during the initial consultation that the Veteran's current back disability is consistent with his reported injury "listed in this report," no such injury is in fact listed.  There is no indication that the chiropractor reviewed the Veteran's STRs or any other evidence.  Therefore, the Board assigns no probative weight to this statement. 

To sum, while recognizing that the Veteran is competent to testify as to what he experienced first-hand, he is not competent to relate his current back disability to service, as such question is medical in nature, under the facts of this case, and he is not shown to possess medical training.  The Board finds that the Veteran's lay assertions as to etiology are outweighed by the competent medical evidence in this case.  Notably, the Veteran has not submitted a probative medical opinion in support of his claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the current back disability was not incurred in service, and is not otherwise related to service.  As such, service connection is not warranted.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102.

ORDER

Entitlement to VA compensation under the provisions of 38 U.S.C. §1151 for a permanent aggravation of a left eye disability is granted. 

Entitlement to service connection for a low back disability is denied. 
 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


